DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Claim Objections
Claims 1 and 14 are objected to because they recite, “the motor vehicle” instead of “the traveling motor vehicle”. 
Claim 8 is rejected because it recites “the averages” instead of the “the respective averages”. 
Appropriate correction is required to maintain consistency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1, 12, and 14 recite:
Determining a first position at a first time, a second position at a second time, and performing a retrodiction of the first position based on the second position to compare the retrodicted first position with the inititial first position: However, this concept is considered indefinite because: 1) The relationship between the first and the second time is unknown, i.e. if the first time is t, the second time may be a future time with respect to the first ( t+1, t+2, etc…) or may be a past time with respect to the first time (t-2, t-1, etc…) (I.e. if the second time is before or after the first time) or may even be such that the first time is a time (t) on Monday and the second time (t) on Tuesday; 2) Given (in addition to) this explanation, it is unclear how the retrodiction of the first position is performed in the context of the claim, and how it is a distinguishable process from the normal guessing (predicting) of a specific position at a specific time (For example, consider position A at time (t) and position B at time (t+1)- position A is the retrodiction of B and B is the prediction of A; but the comparison between the two positions regardless of which/how we guessed either of them is eventually the same);
Furthermore, Claim 12 recites:
“further correction values”: this limitation is indefinite because it is unclear if the term “further” aims to further describe the same correction values recited right before them in the claim, or aims to indicate new correction values that are different from the ones recited before;
“definitive correction values”: The term "definitive" is a relative term which renders the claim indefinite.  The term "definitive" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to which condition/criteria the terms correction values are considered definitive. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
“a starting time”, “a determination time”, “recording sensor data between starting time and determination time” then recites, a “first time”, “a second time”, and “recording sensor data between the first time and the second time”, however, it is unclear what the relationship between the first time and the determination time is that renders the determination of the correction values, further correction values and/or definitive correction values (I.e. Is the first time the same as the determination time, before or after the determination time, etc…). Accordingly, it is unclear if the recorded sensor data between the starting time and the determination time is the same as the recorded data between the first time and the second [for examination purposes the two are considered to refer to the same recorded data; i.e. the first time refers to the determination time- since the second time refers to the starting time (as denoted by claim 13)];
“calculating a retrodiction of the first position based on the second position and the recorded sensor data”: It is unclear if the recorded sensor data recited herein refer to the recorded sensor data between the first time and the second, or the recorded sensor data between the starting time and the determination time;
“correcting the sensor data with correction values, further correction values and/or definitive correction values which have been determined” and then recites “calculating the correction values based on comparing”: These limitations are indefinite because, 1) The term and/or makes it unclear if the claim refers to both entities combined by this term or either of them, rendering the claim’ scope indefinite; 2) it is unclear (in the latter limitation), if the term “the correction values” refer to the correction values, the further correction values, the definitive correction values, or all of those together; 
Claims 2-11, 13, and 15-20 depend from claims 1, 12, and 14 respectively, include all of their limitations and do not cure their deficiencies, rendering the claims rejected under the same rationale as the independent claims.
Claims 2 and 15 recite, “a respective correction value indicates an error 15correction of a respective sensor”. This limitation is indefinite because: 1) the term respective is a relative term which renders the claim indefinite.  The term "respective" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to which criteria the correction value and the sensor are considered respective. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; 2) It is unclear if the respective correction value is related to the correction values calculated in the independent claims, is part of them, or is a different correction value; 3) The source of the error correction of the sensor is unknown/undefined, such that it is unclear if this error comes from the comparison done in the independent claim, or a predetermined value, or a separate value identified by a separate step; 4) It is unclear if the respective sensor belongs to, is part of, or different from the sensors recited in the independent claims.
Claims 3 and 16 recite, “the sensors are selected”. This limitation is indefinite because it is unclear if this limitation is further limiting the sensors recited in the independent claims to mention that the sensors are to be selected by a specific manner, or if it is assuming that the sensors have been already selected at a previous step (not shown in any claims before).
Claims 4, 5, 17, and 18 recite the term “and/or”. This term is indefinite because it is unclear if the claims refers to both entities combined by this term or either of them, rendering the claims’ scopes indefinite.
Claims 5 and 18 recite, “terrestrial bearing”; this term is indefinite because it is unclear what terrestrial bearing for position determination comprises, what tools/instruments are used, and how it calculates the position, that makes it distinguishable from a satellite navigation system or a GPS (which by default has a bearing estimate), rendering the metes and bounds of the claims indefinite. For examination purposes, terrestrial bearing will be broadly interpreted to comprise Satellite Navigation. 
Claims 6 and 19 recite, 
“ a forecast of the second position”: this limitation is indefinite for the same rationale as the one explained for the independent claims’ retrodiction concept. That is, the relationship between the first and the second time is unknown/undefined, i.e. if the first time is t, the second time may be a future time with respect to the first ( t+1, t+2, etc…) or may be a past time with respect to the first time (t-2, t-1, etc…) or may even be such that the first time is a time (t) on Monday and the second time time (t) on Tuesday; thus, it is unclear how the forecast of the second position is performed in the context of the claim, and how it is a distinguishable process from the retrodiction performed in the independent claims;
“further correction values”: this limitation is indefinite because it is unclear if the term “further” aims to further describe the same correction values determined in the independent claims, or aims to indicate that new correction values that are different from the ones recited before;
Claims 7-9 and 20 depend from claims 6 and 19 respectively, include all of its limitations, and do not cure its deficiencies, rendering those claims indefinite under the same rationale.
Claims 7 and 20 recite, “definitive correction values” and “respective averages”. The terms "definitive and respective" are relative term which renders the claim indefinite.  The terms "definitive and respective" are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to which condition/criteria the terms correction values are considered definitive, and the averages are considered respective. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 8 and 9 depend from claim 7, include all of its limitations, and do not cure its deficiencies, rendering the claims indefinite for the same rationale.
Claim 8 recites, 
“the correction values”: this limitation is indefinite because it is unclear if it refers to the correction values recited in claim 1 or the definitive correction values recited in claim 7;
“the correction values and the further correction values are weighted”: this limitation is indefinite because claim 7, from which claim 8 depends recites that the averages are weighted and not the correction values, so it is unclear if this claim aims to further limit the weighting of the averages (which are based on the correction values) or if it aims to further limit the correction values’ estimation itself;
“a respective accuracy”: this limitation is indefinite because: 1) The term respective" is a relative term which renders the claim indefinite.  The term “respective" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to which condition/criteria the accuracy is considered respective. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; 2) the source of the respective accuracy is unknown/undefined, is it a predetermined/set value? Or an obtained, calculated value?
Claim 9 (dependent from claim 8) recites that the correction values and the further correction values are weighted according to an accuracy; this limitation is indefinite because, as discussed above, it is unclear if the claims are further limiting the averages obtained from claim 7, or introducing a new concept/step in which the correction values are weighted according to an accuracy [For examination purposes, claim 9 is interpreted to further limit how the “averages” are weighted (in accordance with claims 8 and 7)].
Claim 10 recites, “when another way of determining the correction values supplies an accuracy”. This limitation is indefinite because it is unclear what the “another way of determining the correction values” refers to, what it includes, and what it excludes, rendering the metes and bounds of the claim 
Claim 11 recites, “the other way of determining the correction values” and “a forecast of a position”. These limitations are indefinite because there is insufficient antecedent basis for the “other way of determining the correction values” in the claim or the claims from which it depends. Furthermore, it is unclear if the forecast of a position is the same as the retrodiction process recited in the independent claim, is part of it, or is a totally different process, rendering the claim scope indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining, calculating, comparing (claims 1, 12, and 14), establishing and correcting sensor data (claim 12).
The limitations of determining, calculating, comparing, establishing, and correcting as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining, calculating, comparing, establishing, and correcting” in the context of this claim encompasses the user to make a prediction, guess, recall position information and evaluate this position information to obtain accuracy/correction estimation, and eventually correct or adjust sensor parameters (manually for 
This judicial exception is not integrated into a practical application. In particular, the claims only recites the following additional elements – recording sensor data of the sensors between the first time and a second time, and recording sensor data of the sensors between the starting time and the determination time. These are considered extra-solution steps in the form of data gathering (user could record data using a camera, a cell-phone, etc…) to use/save this collection to perform the mental processes disclosed herein. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of recording sensor data is re-evaluated in this step and considered to be well-known, conventional, routine steps in the art in the form of data gathering and thus do not provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-13 and 15-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 12, and 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bode et al (WO989580A2; “Bode”; citations taken from English Translation attached with this Office Action).
Regarding claims 1 and 14, Bode teaches a method for determining correction values for sensors of a traveling motor vehicle (Clms page 1 [as recited in the translation], lines 14-20; Clms Page 2, last paragraph; Clms Page 3, Second Paragraph), the method comprising: 
determining a first position of the motor vehicle at a first time; recording sensor data of the sensors between the first time and a second time; determining a second position of the motor vehicle at the second time (Clms Page Number 4, Lines 79-85: Second Position at Second Time = “first GPS position”; First Position at first time= “New Current GPS position”); 
calculating a retrodiction of the first position based on the second position and the recorded sensor data; comparing the retrodiction of the first position with the first position; and calculating the correction values based on comparing the retrodiction of the first position with the first position (Clms Page Number, Lines 86-87; Clms Page Number 5, Lines 89-94: Retrodiction of the first position = “coupling position”; Calibrating sensors based on the comparison & substituting the current position with the reference position = calculating correction values; Clms Page Number 6, Lines 112-113: inaccuracies smoothed out with the averaging between the coupling position and the current position; Clms Page Number 3, Lines 60-64).
Regarding claims 2 and 15, Bode discloses a respective correction value indicates an error correction of a respective sensor (Clms Page Number 5, Lines 89-94; Clms Page Number 6, Lines 112-113).
Regarding claim 3 and 16, Bode discloses the sensors are selected from the following group: steering angle sensors, steering wheel angle sensors, turning rate sensors, speed sensors, acceleration sensors, wheel speed sensors, vehicle dynamics sensors, and environment sensors (Clms Page Number 1, Lines 24-26).
Regarding claims 4 and 17, Bode discloses the first position and/or the second position is determined by a satellite navigation (Clms Page Numbers 4 and 5: GPS Position).
Regarding claims 5 and 18, Bode discloses the first position and/or the second position is determined by a terrestrial bearing (See 112(b) rejection above; Clms Page Numbers 4 and 5: GPS Position).
Regarding claims 6 and 19, Bode discloses calculating a forecast of the second position based on the first position and the recorded sensor data; comparing the forecast of the second position with the second position; and calculating further correction values based on comparing the forecast of the second position with the second position (Clms Page Numbers 4 and 5: Identifying/guessing is “there is a new current GPS position” as compared to the “first GPS position”, is a forecast of “the second position in the claimed invention”; “Adoption of the current position as the reference position” instead of the first GPS position is a result of the comparison of the two positions and identifying that the reference position needs to be corrected).
Regarding claim 10
Regarding claim 11, Bode discloses the other way of determining the correction values is based on a forecast of a position (Clms Page Number 3, Lines 60-70: “generating position data, with additional sensors for generating position data on the basis of a reference position and with an averaging device for weighted averaging of the position data”).
Regarding claim 12, Bode discloses a method for determining a position of a motor vehicle at a determination time, the method comprising: establishing a starting position at a starting time which lies before the determination time; recording sensor data of sensors of the motor vehicle between the starting time and the determination time; correcting the sensor data with correction values, further correction values and/or definitive correction values which have been determined by (Clms page 1 [as recited in the translation], lines 14-20; Clms Page 2, last paragraph; Clms Page 3, Second Paragraph): 
determining a first position of the motor vehicle at a first time; recording sensor data of the sensors between the first time and a second time; determining a second position of the motor vehicle at the second time; calculating a retrodiction of the first position based on the second position and the recorded sensor data; comparing the retrodiction of the first position with the first position; and calculating the correction values based on comparing the retrodiction of the first position with the first position; and calculating the position based on the starting position and the corrected sensor data (Clms Page Number 4, Lines 79-85: Second Position at Second Time = “first GPS position”; First Position at first time= “New Current GPS position”; Clms Page Number, Lines 86-87; Clms Page Number 5, Lines 89-94: Retrodiction of the first position = “coupling position”; Calibrating sensors based on the comparison & substituting the current position with the reference position = calculating correction values; Clms Page Number 6, Lines 112-113: inaccuracies smoothed out with the averaging between the coupling position and the current position; Clms Page Number 3, Lines 60-64).
Regarding claim 13, Bode discloses the second time corresponding to the starting time (Clms Page Number 4, Lines 78-80: Starting the positioning).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bode et al. in view of ZHANG (CN 102045122 B; citations taken from translated description attached with this office action).
Regarding claims 7 and 20, Bode does not explicitly state calculating definitive correction values as respective averages between the correction values and the further correction values.
However, ZHANG teaches calculating definitive correction values as respective averages between the correction values and the further correction values (Page 2, Lines 32-33: “Compare the actual measured value of each representative calibration point with the theoretical calculation value, calculate the error value, and then average the error value of each representative calibration point”).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Bode reference with the features of the ZHANG reference, and average correction/error values. Doing so, would provide a better error estimate for a large-sized position data and for a process that is continuous and repetitive, such as the one recited herein.
Regarding claim 8, Bode discloses the averages are weighted averages (Clms Page Number 3, Lines 65-70; Clms Page Number 5, Lines 100-110).
Regarding claim 9, Bode discloses the correction values and the further correction values are weighted in accordance with a respective accuracy (Clms Page Number 3: “it is sufficient to average the data from the additional sensors and the satellite receiver afflicted with the fundamental errors, for example at time intervals in the range of seconds, whereby according to the invention the averaging takes place with a significantly stronger weighting of the new position determined with the sensors. For the averaging, the ratio of the position determined by the sensors to the position determined by the satellite receiver can be greater than or equal to 3: 1, preferably around 10: 1”; Ratio = respective accuracy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669